Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 08/27/2019. 
Claims 1-10 are pending. Claims 11-27 are cancelled. Claims 28-44 are newly presented. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 12/09/2020, 06/15/2021, 06/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 4, 31, 40, 6, 33, 42, 7, 34, 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 31, 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, 31, 40, the claim recites “wherein the one or more antennas of the wireless communication device comprise multiple antennas and the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is further configured to fix a receive beamforming vector before the reference signals are received.” The term “fix” in this instance is unclear. For example it is that the receive beamforming vector is being configured, or something wrong and an attempt to fix it is made. The specification was reference but it recites the exact limitation 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 28-30, 35-36, 37-39, 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotecha et al. (US 2008/0225960 A1). 

Regarding claim 1, 28, 37, Kotecha (US 2008/0225960 A1) discloses an apparatus, a method or a non-transitory computer readable medium of a wireless communication device, comprising: 
circuitry configured to measure reference signals received from a plurality of antennas of an other wireless communication device (see fig. 3, 302, describes transmitting pilot as reference signal, see also par. 0021); and 
circuitry configured to cause one or more antennas of the wireless communication device to transmit information regarding the received reference signals back to the other wireless communication device to enable the other wireless communication device to estimate a utility function for different transmit parameter sets (see fig. 3, 310 discloses feedback, see par. 0037-0039).

Regarding claim 2, 29, 38, Kotecha discloses the apparatus wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is further configured to perform some pre-processing of the reference signals to reduce processing at the other wireless communication device to estimate the utility function (see par. 0023, discloses performing at least quantizing as pre-processing).

Regarding claim 3, 30, 39, Kotecha discloses the apparatus wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is further configured to quantize the reference signals, and the information regarding the received reference signals comprises data 

Regarding claim 8, 35, 44, Kotecha discloses the apparatus wherein the wireless communication device includes a user equipment (UE) and the other wireless communication device includes a cellular base station (see fig.3, par. 0037-0039, discloses UE and BS).

Regarding claim 9, 36, Kotecha discloses the apparatus wherein the circuitry configured to measure the reference signals received from the plurality of antennas of the other wireless communication device comprises radio frequency circuitry (par. 0028, discloses communicating using antenna, i.e. via RF communication interfaces).

Regarding claim 10, Kotecha discloses the apparatus wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals back to the other wireless communication device comprises processing circuitry (see fig. 2, 203, describes the UE comprising a processor for processing of received signals). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 31, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Sun et al. (US 2019/0319688 A1).

Regarding claim 4, 31, 40, Kotecha fails to disclose but Sun discloses the apparatus wherein the one or more antennas of the wireless communication device comprise multiple antennas and the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is further configured to fix a receive beamforming vector before the reference signals are received (see fig. 3, discloses a multi-step process of updating/fixing the beamforming parameters 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include fixing a receive beamforming vector before the reference signals are received as described by Sun. 
The motivation for doing so would be make the beam more directive by increasing the accuracy of a beam direction. 

Claims 5, 32, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Wu et al. (US 2019/0081682 A1).

Regarding claim 5, 32, 41, Kotecha fails to disclose but Wu discloses the apparatus, wherein the information regarding the received reference signals comprises the reference signals themselves that have not been quantized by the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals (see par. 0079, discloses feedback information that is unquantized).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting the information about the reference signal to the other wireless device in an unquantized form as described by Wu. 
The motivation for doing so would be to allow distributing the processing from the UE to the basestation. 

Claims 6, 33, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Park et al. (US 2019/0199553 A1).

Regarding claim 6, 33, 42, Kotecha fails to disclose but Park discloses the apparatus, wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is further configured to generate other reference signals (see fig. 13, discloses UE generating and transmitting uplink reference signal) and 
control the one or more antennas to transmit the other reference signals to the other wireless communication device to enable the other wireless communication device to measure the uplink channel (see fig. 13, discloses UE generating and transmitting uplink reference signal).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include uplink signal measurement as described by Park. 
The motivation for doing so would be to allow measuring the uplink signal (see par. 0341). 

Claims 7, 34, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha in view of Cleckx et al. (EP 2 272 181 B1).

Regarding claims 7, 34, 43, Kotecha fails to disclose but Clerckx discloses the apparatus wherein the circuitry configured to cause the one or more antennas of the wireless communication device to transmit the information regarding the received reference signals is 
control the radio frequency circuitry and the one or more antennas to indicate to the other wireless communication device that the codebook should be updated (see par. 0088, discloses updating codebook by sending correlation coefficient to BS).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining and updating the codebook as described by Clerckx. 
The motivation for doing so would be to allow adjusting the codebook to adapt to channel variation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al.  (US 2015/0195020 A1) – directed to configuring the UE with resources such that reference signals received from BS can be measured and feedback information regarding the measurement can be transmitted. 
Yang et al. (US 2019/0349035 A1) – describes measuring uplink and downlink signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/Primary Examiner, 
Art Unit 2466